PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chen, et al.
Application No. 15/806,880
Filed: November 08, 2017
For: METHOD AND ELECTRONIC DEVICE FOR THE PULSE-MODULATED ACTUATION OF A LOAD
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 09, 2022 to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, January 09, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned by operation of law on April 10, 2020. The Office mailed a courtesy Notice of Abandonment on September 28, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment and replacement drawings, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2842 for appropriate action in the normal course of business on the reply received March 09, 2022.

Telephone inquiries concerning this decision should be directed to Jonya Smalls at (571) 272-1619.


/JONYA SMALLS/Paralegal Specialist, OPET